Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 39-55 are all the claims.
2.	The preliminary amendment to the specification originally filed by Applicants on 10/18/2021 and entered in the Office Action of 1/3/2022 is herein again entered to the substitute specification of 4/1/2022.
3.	Claims 39-55 are all the claims under examination.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
a) Applicants omission of the amended text from the preliminary amendment of 10/18/2021 in the substitute specification filed 4/1/2022 is rectified by the entry of that amendment as noted hereby. The prosecution history is evident that the preliminary amendment of 10/18/2021 was entered by notice of the Office Action of 1/3/2022 but which did not appear in the substitute specification as filed on 4/1/2022.
b) The patent reference (WO 2012/122528; IDS of 5/25/2022) is pertinent to the instant claimed invention teaching a bi-specific 3-chain antibody-like molecule having an anti-CDε binding domain comprising a 1st (VH) and 2nd (VL) and an anti-TAA binding domain. The reference does not anticipate nor render obvious the VH/VL CDR sequences for the anti-CD3εδ binding domain, the second binding domain directed against the BCMA TAA much less the domain itself being a functional, single VH domain of the instant claimed CDR sequences. The reference does not even mention the BCMA antigen nor does it mention the anti-CD3 antibody specific for the subunits CD3 εδ.
c) The claims analyzed by text and sequence searching for the combination of structural elements is supported by the specification and free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Claims 39-55 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643